Citation Nr: 0029475	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  90-52 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as claimed as being secondary to service-connected 
disability.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1970.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1989 rating decision of 
the RO.  The complex procedural history of this case is fully 
set forth in the Introduction section of the July 1996 Board 
Decision, which disposed of other issues, but remanded the 
issues listed hereinabove for further development of the 
record.  

The Board most recently remanded the case in October 1997 in 
order to obtain full compliance with its previous Remand 
instructions.  

In September 1997, the RO denied the veteran's claim for 
waiver of recovery of an overpayment of benefits in the 
amount of $1,431.  The Board refers this issue to the RO for 
the appropriate action.  



FINDINGS OF FACT

1.  Service connection has been granted for the residuals of 
laceration of the left hand with postoperative residuals, 
rated as 30 percent disabling; for status post total right 
knee replacement, rated as 30 percent disabling; and for a 
left knee condition, rated as 30 percent disabling.  The 
combined schedular rating with consideration of the bilateral 
factor is 70 percent.  

2.  The veteran's hypertension is not shown to have its onset 
in service or within one year of discharge from active duty.  

3.  No competent evidence has been submitted to show that a 
service-connected disability caused the veteran's 
hypertension.  

4.  The veteran's hypertension is shown to have likely been 
aggravated by his service-connected disabilities.  



CONCLUSION OF LAW

The veteran's hypertension is proximately due to or the 
result of aggravation by his service-connected disability.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.310 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

In July 1970, the RO granted service connection for the 
residuals of laceration of the left hand with postoperative 
residuals and for status post arthrotomies of each knee.  
Each disability is currently rated at 30 percent.  

A careful review of the service medical records shows that 
the veteran had a blood pressure reading recorded as 130/82 
on his entrance examination in November 1968.  On separation 
examination in March 1969, blood pressure was recorded as 
110/72.  

A November 1969 Medical Board Report noted that the veteran 
sustained a palmar laceration in August 1969.  It was 
indicated that he had a past history of frequent recurrent 
problems with both knees.  In June 1969 the cartilage on the 
medial aspect of the right knee was removed after a fall.  It 
was noted that he had tendon and nerve repair of the right 
hand in August 1969.  It was concluded that the veteran was 
unable to return to full duty due to his knee problems and 
that his hand injury was related that the instability of his 
knees.  

A September 1985 post-service private medical record noted 
that the veteran had a history of hypertension and was taking 
multiple antihypertensive medications.  

A November 1986 VA outpatient record noted that the veteran 
had an internally deranged right knee and hypertension.  It 
was indicated that the blood pressure was labile and pain 
dependent.  Blood pressure was recorded as being 160/128.  

A June 1987 private medical report noted that, in September 
1986, the veteran had reported experiencing high blood 
pressure that had been chronic, but was now aggravated by the 
increasing pain in the knee.  

A July 1988 private medical report noted that the treatment 
regimen was to keep him from having to have an amputation and 
to control high blood pressure caused by the pain.  In a 
September 1989 private medical statement, it was noted that 
the inevitable increase in blood pressure was aggravated by 
the constant pain of his injuries.  In a March 1989 private 
medical statement, it was again noted that the veteran's 
blood pressure increased in response to pain.  

On VA examination in August 1986, blood pressure was recorded 
as being 160/120, sitting and 190/126, lying down.  The 
diagnosis was that of hypertension.  It was noted that the 
veteran had long standing severe hypertension which was most 
likely familial in nature.  The examiner opined that it was 
quite likely that the veteran's orthopedic pain exacerbated 
those hypertensive episodes.  

On VA examination in December 1997, it was opined that it was 
most likely that the veteran's hypertension was not caused by 
a service-connected disability.  It was indicated that the 
degree and nature of his disabilities with the chronic and 
ongoing pain causing him to undergo multiple surgeries and 
requiring multiple narcotic medications for control of his 
pain was certainly a major contribution toward his 
hypertension as well as the hypertension-related progression 
of his coronary artery disease.  It was indicated that, given 
the exacerbating nature of the pain upon his hypertension, it 
was likely that the hypertension, being very difficult to 
control along with his other risk factors, had caused the 
coronary artery disease to progress at a much more rapid rate 
than would normally have been expected.  

The VA examiner concluded that, although hypertension was not 
caused by the service-connected disability, it was markedly 
elevated by his service-connected disability, namely the pain 
caused by those disability.  This made the hypertension most 
difficult to control and raised the levels to dangerous and 
health threatening levels at times.  

On VA examination in February 1998, the examiner opined that 
there was a high degree of medical probability that chronic 
pain contributed in a major degree to the severity of the 
veteran's hypertension.  It was indicated that the 
incremental contribution approximated at least 50 percent.  
The examiner also opined that the documented severity of the 
veteran's hypertension would justify an estimate of its 
incremental contribution to the underlying coronary artery 
disease process approximating 50 percent.  The examiner 
indicated that the estimates of incremental contribution 
reflected well-accepted medical principles and the facts 
available in the veteran's medical records.  

On VA examination in May 1998, the examiner noted that 
further clarification had been requested by the RO.  It was 
noted that the veteran's blood pressure had been exquisitely 
out of control and that in June 1992, blood pressure was 
recorded as 192/130.  The examiner indicated that the 
veteran's blood pressure at the time of induction physical 
was 110/72, which was normal.  It was indicated that the 
blood pressure without the aggravation of the veteran's 
chronic pain syndrome from his service-connected knee 
disabilities was normal at 110/72, whereas his blood pressure 
reading with the aggravation was at least 192/130, leading to 
the conclusion that in the veteran's service-connected injury 
did aggravate his nonservice-connected hypertension.  

A VA examination was conducted in April 1999 when the 
examiner initially did not have access to the veteran's 
claims file.  It was concluded that the veteran's 
hypertension was not due to the chronic pain he had suffered 
from his service-connected disabilities.  It was indicated 
that his chronic pain played little role in the variations 
his blood pressure.  In a December 1999 addendum, the 
examiner made some corrections regarding the veteran's 
history after review of the claims file, but made no further 
comment on the veteran's hypertension.  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (1999).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).  In 
addition, hypertension, when manifest to a compensable degree 
within one year after the veteran's discharge from military 
service, may be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Service connection also may be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  

A careful review of the medical evidence of record shows that 
hypertension was not manifested during active service or to a 
compensable degree within one year after discharge from 
active duty.  As such, service connection on a direct or 
presumptive basis is not warranted.  

No competent evidence has been presented to show that the 
veteran's service-connected disabilities have caused his 
hypertension.  Nevertheless, the basic law provides that 
compensation is payable for any additional industrial 
impairment of a nonservice-connected disability due to a 
service-connected disability.  38 U.S.C.A. § 1110, 1131 (West 
1991 & Supp. 2000).  

When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).

After a full review of the record, the Board concludes that 
the preponderance of the evidence supports the claim of 
secondary service connection.  The Board finds that the 
medical evidence serves to establish that the hypertension is 
aggravated by his service-connected disabilities.  The 
opinions of both private and VA physicians conclude that the 
pain due to service-connected disability had contributed to 
the worsening of his hypertension.  In fact, one informed VA 
examiner had opined that the incremental contribution 
approximated a level of at least of 50 percent.  There is one 
VA examiner who recently disagreed with this position; 
however, the preponderance of the evidence supports the 
claim, as indicated hereinabove.  

Thus, the veteran is entitled to compensation for the degree 
of additional disability (but only that degree) that his 
hypertension has been aggravated by the service-connected 
disabilities.  



ORDER

Secondary service connection for hypertension, to the degree 
that it is aggravated by service-connected disability is 
granted.  




REMAND

In light of the grant of service connection for hypertension, 
the RO must now undertake to review the issue of a total 
compensation rating based on individual unemployability due 
to service-connected disability.  Additional development is 
indicated in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for hypertension and his 
service-connected disabilities since June 
1997.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should undertake to schedule 
the veteran for a VA examination in order 
to evaluate the severity of the service-
connected disabilities.  All indicated 
testing should be performed in this 
regard.  The claims folder should be made 
available to the examiner for review in 
this regard.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to whether the veteran is 
precluded from performing substantially 
gainful employment consistent with 
education and occupational experience by 
his service-connected disabilities.  

3.  The RO should readjudicate the issue 
of a total rating based on individual 
unemployability due to service-connected 
disabilities.  Due consideration should 
be given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  No inference should be drawn 
regarding the final disposition of the claim as a result 
of this action.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 7 -


